IN ‘THE UNITED STATES DISTRICT COURT
FOR ‘THE MIDDLE DISTRICT OF NORTH CAROLINA
STEPHEN DOUGLAS REAVES,
Plaintiff,
1:19CV1120

ANDREW SAUL,
Commissioner of Social Security,

Ne NON ON ON ON OS SY

Defendant.
MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

Plaintiff Stephen Douglas Reaves (“Plaintiff”) brought this action pursuant to Section

205(g) of the Social Security Act (the “Act”), as amended (42 U.S.C. § 405(g)), to obtain judicial

teview of a final decision of the Commissioner of Social Security denying his claim for

Disability Insurance Benefits (“DIB”) under Title II of the Act. The parties have filed cross-

motions for judgment, and the administrative record has been certified to the Court for review.
I. PROCEDURAL HISTORY

Plaintiff protectively filed his application for DIB on June 12, 2015, alleging a disability

onset date of September 25, 2014. (Tr. at 13, 286-89.)! His claim was denied initially (Tr. at

67-84, 102-05), and that determination was upheld on reconsideration (T'r. at 85-101, 109-16).

Thereafter, Plaintiff requested an administrative heating de novo before an Administrative

Law Judge (“ALJ”). (Tr. at 118-19.) A hearing scheduled for May 7, 2018 was postponed

 

* Transcript citations tefer to the Administrative Record [Doc. #7].

Case 1:19-cv-01120-TDS-JEP Document 15 Filed 02/26/21 Page 1 of 18
when Plaintiff did not appear. (Tr. at 13, 60-66.) However, Plaintiff showed good cause for
his failure to appear and, along with his attorney and an impartial vocational expert, attended
a subsequent heating on August 1, 2018. (Tr. at 13.) Following the hearing, the AL] concluded
that Plaintiff was not disabled within the meaning of the Act (Tr. at 25), and, on September
10, 2019, the Appeals Council denied Plaintiffs request for review of that decision, thereby
making the AL]’s conclusion the Commissioner’s final decision for purposes of judicial review
(Tr. at 1-5).
IT. LEGAL STANDARD

Federal law “authorizes judicial review of the Social Security Commissionet’s denial of
social security benefits.” Hines v. Barnhart, 453 F.3d 559, 561 (4th Cir. 2006). However, “the
scope of [the] review of [such an administrative] decision . . . is extremely limited.” Frady v.
Harris, 646 F.2d 143, 144 (4th Cir. 1981). “The courts are not to try the case de novo.”
Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974). Instead, “a reviewing court must
uphold the factual findings of the ALJ [underlying the denial of benefits] if they are supported
by substantial evidence and were reached through application of the correct legal standard.”
Hancock v. Asttue, 667 F.3d 470, 472 (4th Cir. 2012) (internal brackets omitted).

“Substantial evidence means ‘such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.”” Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992)
(quoting Richardson v. Perales, 402 U.S. 389, 390 (1971)). “It consists of more than a mere
scintilla of evidence but may be somewhat less than a preponderance.” Mastro v. Apfel, 270

F.3d 171, 176 (4th Cir. 2001) (internal citations and quotation matks omitted). “If there is

Case 1:19-cv-01120-TDS-JEP Document 15 Filed 02/26/21 Page 2 of 18
evidence to justify a refusal to direct a verdict wete the case before a juty, then there is

substantial evidence.” Hunter, 993 F.2d at 34 (internal quotation marks omitted).

 

“In reviewing for substantial evidence, the court should not undertake to te-weigh
conflicting evidence, make credibility determinations, or substitute its judgment for that of the

[ALJ].” Mastro, 270 F.3d at 176 (internal brackets and quotation marks omitted). “Where

 

conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the ALJ.” Hancock, 667 F.3d at 472. “The issue before
[the reviewing court], therefore, is not whether [the claimant] is disabled, but whether the
ALJ’s finding that [the claimant] is not disabled is supported by substantial evidence and was
reached based upon a correct application of the relevant law.” Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996).

In undertaking this limited review, the Court notes that in administrative proceedings,
“Ta] claimant for disability benefits beats the burden of proving a disability.” Hall v. Harris,
658 F.2d 260, 264 (4th Cir. 1981). In this context, “disability” means the “inability to engage
in any substantial gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can be expected
to last for a continuous petiod of not less than 12 months.”’ Id. (quoting 42 U.S.C.

§ 423(d<)1) (A)

 

* <The Social Security Act comprises two disability benefits programs. The Social Security Disability Insurance
Program ... provides benefits to disabled persons who have contributed to the program while employed. The
Supplemental Security Income Program .. . provides benefits to indigent disabled persons. The statutory
definitions and the regulations ... for determining disability governing these two programs are, in all aspects
relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1 (internal citations omitted).

Case 1:19-cv-01120-TDS-JEP Document 15 Filed 02/26/21 Page 3 of 18

 
“The Commissioner uses a five-step ptocess to evaluate disability claims.” Hancock,
667 F.3d at 472 (citing 20 C-F.R. §§ 404.1520(a)(4); 416.920(a)(4)). “Under this process, the
Commissioner asks, in sequence, whether the claimant: (1) worked during the alleged petiod
of disability; (2) had a severe impairment; (3) had an impairment that met or equaled the
requirements of a listed impairment; (4) could return to her past relevant work; and (5) if not,
could perform any other work in the national economy.” Id.

A finding adverse to the claimant at any of several points in this five-step sequence
forecloses a disability designation and ends the inquiry. For example, “[t]he first step
determines whether the claimant is engaged in ‘substantial gainful activity.’ If the claimant is
working, benefits are denied. The second step determines if the claimant is ‘severely’ disabled.
If not, benefits are denied.” Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

On the other hand, if a claimant carries his or her burden at each of the first two steps,
and establishes at step three that the impairment “equals or exceeds in severity one ot morte
of the impairments listed in Appendix I of the regulations,” then “the claimant is disabled.”

Mastro, 270 F.3d at 177. Alternatively, if a claimant clears steps one and two, but falters at

 

step three, ie., “[i]fa claimant’s impairment is not sufficiently severe to equal or exceed a listed
impairment, the ALJ must assess the claimant’s residual function|al] capacity (RFC’).” Id. at

179.3 Step four then requires the AL] to assess whether, based on that RFC, the claimant can

 

> “REC is a measurement of the most a claimant can do despite [the claimant’s] limitations.” Hines, 453 F.3d
at 562 (noting that pursuant to the administrative regulations, the “RFC is an assessment of an individual’s
ability to do sustained work-telated physical and mental activities in a work setting on a regular and continuing
basis . . . [which] means 8 houts a day, for 5 days a week, or an equivalent work schedule” (internal emphasis
and quotation marks omitted)). The RFC includes both a “physical exertional or strength limitation” that
assesses the claimant’s “ability to do sedentary, light, medium, heavy, or very heavy work,” as well as
“nonexertional limitations (mental, sensory, or skin impairments).” Hall, 658 F.2d at 265. “RFC is to be

 

4

Case 1:19-cv-01120-TDS-JEP Document 15 Filed 02/26/21 Page 4 of 18

 

 

 

 
“perform past televant work”; if so, the claimant does not qualify as disabled. Id. at 179-80.
However, if the claimant establishes an inability to return to prior work, the analysis proceeds
to the fifth step, which “requires the Commissioner to prove that a significant number of jobs
exist which the claimant could perform, despite [the claimant’s|] impairments.” Hines, 453
F.3d at 563. In making this determination, the ALJ must decide “whether the claimant is able
to perform other work considering both [the claimant’s RFC] and [the claimant’s] vocational
capabilities (age, education, and past work expetience) to adjust to a new job.” Hall, 658 F.2d
at 264-65. If, at this step, the Government cannot catty its “evidentiary burden of proving
that [the claimant] remains able to work other jobs available in the community,” the claimant
qualifies as disabled. Hines, 453 F.3d at 567.
I. DISCUSSION

In the present case, the AL] found that Plaintiff had not engaged in “substantial gainful
activity” since September 25, 2014, his alleged onset date. Plaintiff therefore met his burden
at step one of the sequential evaluation process. At step two, the AL] further determined that
Plaintiff suffered from the following severe impaitments:

chronic liver disease, peripheral neuropathy, obesity, and alcohol use disorder[.]
(Tr. at 16.) The AL] found at step three that none of these impairments, individually or in
combination, met ot equaled a disability listing. (I'r. at 16-18.) Therefore, the ALJ assessed

Plaintiffs RFC and determined that,

 

determined by the AL] only after [the ALJ] considers all relevant evidence of a claimant’s impairments and any
telated symptoms (¢.g, pain).” Hines, 453 F.3d at 562-63.

Case 1:19-cv-01120-TDS-JEP Document 15 Filed 02/26/21 Page 5 of 18

 
based on all of [his] impairments, including the substance use disorder,
[Plaintiff] has the residual functional capacity to perform a full range of work at
all exertional levels but with the following non-exertional limitation: [Plaintiff]
would not be able to meet the attendance requirements of competitive
employment.

(Ir. at 18.) Because the “vocational expert testified to a required level of attendance at work
that [Plaintiff] cannot meet while he is drinking,” the AL] determined at steps four and five of
the sequential analysis that a finding of “disabled” was appropriate. (I'r. at 19-20.)

However, in accordance with the Act, the ALJ then considered the impact of Plaintiffs
remaining impairments absent his substance use. Specifically, the ALJ found that, if Plaintiff
stopped drinking alcohol, his remaining impairments would limit him to

light work as defined in 20 CFR 404.1567(b) as he is limited to lifting and

cattying 20 pounds occasionally and 10 pounds frequently; stand and walk six

houts in an eight-hour workday; sit six hours in an eight-hour workday; and no

additional limitations on the ability to push and pull. [Plaintiffs] mental

limitations would be non-severe in the absence of alcohol abuse.
(Tr. at 20.) At step four of the analysis, the AL) determined that the exertional requirements
of Plaintiffs past relevant work exceeded his RFC. (Ir. at 23.) Nevertheless, the ALJ
determined at step five that, given Plaintiffs age, education, work experience, RFC, and the
testimony of the vocational expert as to these factors, he could perform other jobs available
in the national economy if he stopped his substance use. (Tr. at 24.) Therefore, the AL]
concluded that Plaintiffs

substance use disorder is a contributing factor material to the determination of

disability because [Plaintiff] would not be disabled if he stopped the substance

use (20 CFR 404.1520(g) and 404.1535). Because the substance use disorder is

a contributing factor material to the determination of disability, [Plaintiff] has

not been disabled within the meaning of the Social Security Act at any time from
the alleged onset date through the date of this decision.

(Tt. at 24.)

Case 1:19-cv-01120-TDS-JEP Document 15 Filed 02/26/21 Page 6 of 18
Plaintiff now raises four challenges to AL]’s decision. First, he argues that the AL]
failed to account for Plaintiffs moderate limitation in concentration, persistence, or pace in
accotdance with the Fourth Circuit’s decision Mascio v. Colvin, 780 P.3d 632, 638 (4th Cit.
2015). Second, Plaintiff contends that the ALJ erred by failing include Plaintiffs
oseteoartthritis among his severe impairments at step two of the sequential analysis and by
failing to develop the record regarding his osteoarthritis. ‘Third, Plaintiff asserts that the RFC
assessment is not supported by substantial evidence or the ALJ’s narrative discussion. Fourth
and finally, Plaintiff contends that the ALJ failed to properly evaluate the medical opinion of
Plaintiff's treating physician, Dr. Nathan Sison. After a thorough review of the record, the
Coutt finds that remand is tequired in light of the inadequacies in the AL]’s RFC assessment
and particularly in the weighing of the opinion evidence.

For claims, like Plaintiffs, that ate filed before March 27, 2017, ALJs evaluate the
medical opinion evidence in accordance with 20 C.F.R. § 404.1527(c). Brown v. Comm’r Soc.

Sec., 873 F.3d 251, 255 (4th Cir. 2017). “Medical opinions” are “statements from acceptable

 

medical sources that reflect judgments about the nature and severity of your impairment(s),
including yout symptoms, diagnosis and prognosis, what you can still do despite
impairment(s), and your physical or mental restrictions.” Id. (citing 20 CFR.
§ 404.1527(a)(1)). While the regulations mandate that the ALJ evaluate each medical opinion
presented to her, generally “more weight is given ‘to the medical opinion of a source who has
examined you than to the medical opinion of a medical source who has not examined you.”
Brown, 873 F.3d at 255 (quoting 20 C.F.R. § 404.1527(c)(1)). And, undet what is commonly

tefetted to as the “treating physician rule,” the ALJ generally accords the greatest weight—

Case 1:19-cv-01120-TDS-JEP Document 15 Filed 02/26/21 Page 7 of 18

 
controlling weight—to the well-supported opinion of a treating source as to the nature and
sevetity of a clatmant’s impairment, based on the ability of treating sources to
provide a detailed, longitudinal picture of [the claimant’s] medical impairment(s)
[which] may bring a unique perspective to the medical evidence that cannot be
obtained from the objective medical findings alone or from reports of individual
examinations, such as consultative examinations or brief hospitalizations.
20 C.F.R. § 404.1527(c)(2). However, if a treating source’s opinion is not “well-supported by
medically acceptable clinical and laboratory diagnostic techniques” or is “inconsistent with

other substantial evidence in [the] case record,” it is not entitled to controlling weight. 20

CER. § 404.1527(c)(2); see also Social Security Ruling (“SSR”) 96-2p, 1996 WL 374188, at *4;

 

Brown, 873 F.3d at 256; Craig, 76 F.3d at 590; Mastro, 270 F.3d at 178.4 Instead, the opinion

 

must be evaluated and weighed using all of the factors provided in 20 C.F.R. § 404.1527(c)(2)-
(c)(6), including (1) the length of the treatment relationship, (2) the frequency of examination,
(3) the nature and extent of the treatment relationship, (4) the supportability of the opinion,
(5) the consistency of the opinion with the record, (6) whether the soutce is a specialist, and
(7) any other factors that may support or contradict the opinion. Even if an opinion by a
treating physician is given controlling weight with respect to the nature and severity of a
claimant’s impairments, opinions by physicians regarding the ultimate issue of whether a

plaintiff is disabled within the meaning of the Act are never accorded controlling weight

 

* For claims filed after March 27, 2017, the regulations have been amended and several of the prior Social
Security Rulings, including SSR 96-2p, have been rescinded. The new regulations provide that the Social
Security Administration “will not defer or give any specific evidentiary weight, including controlling weight, to
any medical opinion(s) or prior administrative medical findine(s), including those from your medical sources.”
20 C.F.R. § 404.1520c. However, the claim in the present case was filed before March 27, 2017, and the Court
has therefore analyzed Plaintiffs claims pursuant to the treating physician rule set out above.

Case 1:19-cv-01120-TDS-JEP Document 15 Filed 02/26/21 Page 8 of 18

 

 

 

 

 

 
because the decision on that issue is reserved for the Commissioner alone. 20 C.F-R.
§ 404.1527(d).

Where an ALJ declines to give controlling weight to a treating source opinion, he must
“sive good reasons in [his] . . . decision for the weight” assigned, taking the above factors into
account. 20 C.F.R. § 404.1527(c)(2). This requires the ALJ to provide “sufficient explanation

22

fot ‘meaningful review’ by the courts.” Thompson v. Colvin, No. 1:09CV278, 2014 WL
185218, at *5 (M.D.N.C. Jan. 15, 2014) (quotations omitted). Notably, “[w]hile an ALJ may
choose to give less weight to the testimony of a treating physician if there is persuasive contrary
evidence, the ALJ may not cherty-pick trivial inconsistencies between a treating physician’s
opinion and the record or take evidence out of context to discount the physician’s opinion.”
Meyet-Williams v. Colvin, 87 F. Supp. 3d 769, 772 (M.D.N.C. 2015) (internal citations and
quotation omitted); see also Lewis v. Berryhill, 858 F.3d 858, 869 (4th Cir. 2017) (quoting
Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010) (“An ALJ has the obligation to consider
all relevant medical evidence and cannot simply chertypick facts that support a finding of
nondisability while ignoring evidence that points to a disability finding.”)).

The Fourth Circuit has recently confirmed the application of the treating physician rule

in Atrakas v. Commissioner, 983 F.3d 83 (4th Cir. 2020) and Dowling v. Commissioner, 986

F.3d 377 (4th Cir. 2021). In Arakas, the Fourth Circuit “emphasized that the treating physician

 

tule is a robust one: ‘[T]he opinion of a claimant’s treating physician [must] be given great
weight and may be disregarded only if there is persuasive contradictory evidence.” Arakas,
983 F.3d at 107 (quoting Coffman v. Bowen, 829 F.2d 514, 517 Ath Cir. 1987)). Thus, “the

opinion must be given controlling weight wales it is based on medically unacceptable clinical or

Case 1:19-cv-01120-TDS-JEP Document 15 Filed 02/26/21 Page 9 of 18

 

 
laboratory diagnostic techniques or is contradicted by the other substantial evidence in the
tecotd.” Id. (emphasis in original). Similarly, in Dowling, the Fourth Circuit emphasized that
even if a “medical opinion was not entitled to controlling weight, it does not follow that the
ALJ had free reign to attach whatever weight to that opinion that he deemed fit. The ALJ was
tequited to consider each of the six 20 C.F.R. § 404.1527(c) factors before casting [treating
physician] opinion aside. Dowling, 986 F.3d at 385. “While an AL] is not required to set forth
a detailed factot-by-factot analysis in order to discount a medical opinion from a treating
physician, it must nonetheless be apparent from the ALJ's decision that he meaningfully
considered each of the factors before deciding how much weight to give the opinion.” Id.

In the present case, Plaintiffs treating primary cate physician, Dr. Nathan Sison,
provided an opinion in a treatment record in February 2018 (Tr. at 1142) and in a six-page
Medical Soutce Statement and separate letter in April 2018 (I't. at 1255-61, 1262.) Dr. Sison
had been treating Plaintiff approximately once a month since October 2017. At a visit in
November 2017, Dr. Sison noted that Plaintiff had “severe peripheral neuropathy” due to
alcohol use that “significantly limits his mobility.” (Tr. at 1226.) In a February 2018 treatment
tecotd, Dr. Sison included a letter providing:

[Plaintiff] is under my care as his primary cate physician. He is unable to work

consistently due to debilitating pain in his feet, legs, and hands. Please afford

all due accommodations and exceptions to him as we work together to improve

his quality of life and pain control.
(Tr. at 1142.) Two months later, in April 2018, Dr. Sison prepared another letter, which read:

My name is Nathan Sison, MD and I am Stephen Douglas Reaves’ primary cate

physician (DOB .../1970). I have been his physician since October 2017 and

have seen him neatly monthly since then. In my medical opinion, Mr. Reaves
has a painful and significant peripheral neuropathy in his feet and legs and

10

Case 1:19-cv-01120-TDS-JEP Document 15 Filed 02/26/21 Page 10 of 18
sever|ely] decreases the time and distance he can ambulate without severe pain.
This has limited his ability to travel and work on a regular and meaningful basis.

(Tr. at 1262). Dr. Sison’s medical records reflect monthly treatment visits for alcoholic
peripheral neuropathy, with repeated incteasing of Plaintiffs medications in an effort to
conttol his pain without narcotic medications in light of his history of substance abuse. (T'r.
at 1226-29, 1154-57, 1149-52, 1144-47, 1138-42, 1131-35, 1435-38, 1398-1400, 1456-58.) In
his Medical Soutce Statement, Dr. Sison explained that he had been Plaintiffs primary care
physician since October 2017, and that Plaintiff was diagnosed with “peripheral neuropathy,
citthosis, anxiety disorder, panic disorder, and low back pain.” (Tr. at 1255.) Dr. Sison
described Plaintiffs symptoms as “bilateral leg pain, numbness, tingling, lower and middle
back pain, unsteady gait, shoulder pain.” (I't. at 1255.) With respect to Plaintiffs pain, Dr.
Sison explained that Plaintiff had “|b]utning, stinging pain in both feet. Numbness present in
both legs from knees down. The symptoms ate continuous but worsened with exertion. Stiff
back in morning with pain, continuous shoulder pain bilaterally.” (Tr. at 1255.) Dr. Sison
noted that Plaintiff had sensory changes, tenderness, muscle spasm, and abnormal gait. (T'.
at 1255.) He then answered questions on the form teflecting that Plaintiffs pain was
“frequently” severe enough to interfere with attention and concentration, that Plaintiff
suffeted from a “marked limitation” in his ability to deal with work stress, that the longest he
he could sit in a work position at a desk was 3 hours and the total he could sit during an 8
hout work day was 3 hours, that the longest he could stand or walk was 15 minutes at a time,
that the total cumulate standing or walking was 3 hours in an 8-hour work day, and that he

would tequite 4 hours of testing or lying down/reclining in an 8 hour work day. (I't. at 1256-

11

Case 1:19-cv-01120-TDS-JEP Document 15 Filed 02/26/21 Page 11 of 18

 
58.) Dr. Sison further opined that Plaintiff could “never” lift and carry any weight, even 1-5
pounds, could never stoop, and could only occasionally rotate his neck. (T't. at 1259.)
The AL] addtessed Dr. Sison’s opinion along with the opinion of another treating
provider, Dr. Shungu. Dr. Shungu provided a letter on June 1, 2017, explaining that:
[Plaintiff] has lower extremity neuropathy which causes significant disability.
He is unable to ambulate for any significant amount of distance without pain.
This limits his ability to travel to and participate in gainful employment.
(Tr. at 795.) The ALJ analyzed all of this treating physician opinion evidence as follows:
[The ALJ] gives little weight to the opinions of Nathan Sison, M.D., and
Nicholas Shungu, M.D. Dr. Sison opined the claimant has limited ability to
travel and work and has marked mental limitations. Dr. Shungu opined the
claimant has limited ability to travel and engage in gainful employment. ‘They
did not provide an adequate explanation for theit opinions. In addition, their
opinions ate not consistent with the medical evidence analyzed above. For
example, both Dr. Forero and Dr. Burgess [the consultative examiners] opined
the claimant is able to perform basic work activities. Further, the undersigned
notes determination of disability is an issue reserved solely for the
Commissioner. Therefore, the undersigned afforded little weight to these
opinions.
(Ir. at 22-23 (internal citations omitted).) With respect to this analysis, it is true that the final
determination of whether an individual is disabled is for the Commissioner. However, Dr.
Sison included specific functional limitations in his Medical Source Statement, including that
Plaintiff could stand and/or walk for a total of 3 hours per workday, not including rest periods,
could sit no more than a cumulative total of 3 houts per workday, would require 4 hours per
workday resting/reclining, and required further limitations as to balancing, stooping, and
bending. (Tr. at 1257-59.) The AL] did not address these specific functions in assigning Dr.

Sison’s opinion little weight. (Tr. at 22-23.) Instead, she more generally concluded that Dr.

Sison’s opinion did not include “adequate explanation” and was “not consistent with the

12

Case 1:19-cv-01120-TDS-JEP Document 15 Filed 02/26/21 Page 12 of 18
medical evidence analyzed above.” (Tr. at 23). The ALJ considered a similar analysis at length

in Dowling:

The ALJ explained that he afforded only negligible weight to [the treating
physician’s] medical opinion because he found the opinion to be inconsistent
with other evidence in the tecord, and the basis for the opinion was “not
adequately explained” by [the treating physician]. ‘This explanation by the ALJ
touches on two of the Section 404.1527(c) factors -- consistency and
suppottability. However, there is no indication that the ALJ actually undertook
the tequited analysis of [the treating physician] opinion. Indeed, the AL] never
so much as acknowledged the existence of the Section 404.1527(c) factots.
Moreover, the ALJ was completely silent as to the remaining four Section
404.1527(c) factors; for instance, the AL] considered neither the “[IJength of
the treatment relationship and the frequency of examination,” nor the “[nJature
and extent of the treatment relationship.” 20 C.F.R. § 404.1527(c)(2)(i)—(i).

The AL]’s failure to consider each of the Section 404.1527(c) factors was error.

While an AL] is not requited to set forth a detailed factor-by-factor analysis in

otder to discount a medical opinion from a treating physician, it must

nonetheless be appatent from the AL]’s decision that he meaningfully

considered each of the factors before deciding how much weight to give the

opinion. See Arakas, 983 F.3d at 107 n.16 (“20 CPR. § 404.1527(c) requites

ALJs to consider a// of the enumerated factors in deciding what weight to give

a medical opinion.” (emphasis in original); Newton v. Apfel, 209 F.3d 448, 456

(5th Cir. 2000) (agreeing with the “[s]everal federal courts [that] have concluded
that an ALJ is required to consider each of the § 404.1527[c] factors” when |
weighing the medical opinion of a treating physician). In this case, it is far from
apparent that the ALJ considered -- or was even awate of -- each of the Section

404.1527(c) factors. In addition to ignoring a majority of the specific factors,

the ALJ’s decision was bereft of any reference to the factors as a whole. The

ALJ simply declared that he possessed “the discretion to give less [than

conttolling}] weight” to the opinion of the treating physician. J.A. 15. The AL]

nevet so much as hinted that his discretion was checked by the factors

enumerated in Section 404.1527(c), which it is. In failing to acknowledge and

apply each of these six factors, the AL] erred.

Dowling, 986 F.3d at 385-86; see also Arakas, 983 F.3d at 106 (“The AL]’s conclusion that

 

‘(t]he lack of substantial support from the other objective evidence of record rendered] [Dr.

 

Hatpet’s] opinion less persuasive,’ . . . was erroneous for multiple reasons. To start, it is vague

and conclusoty, as the AL] did not specify what ‘objective evidence’ he was referring to... .

 

13

Case 1:19-cv-01120-TDS-JEP Document 15 Filed 02/26/21 Page 13 of 18
The AL]’s cursoty explanation fell far short of his obligation to provide a narrative discussion
[of] how the evidence support[ed] [his] conclusion, and [a]s such, the analysis is incomplete
and precludes meaningful review.” (internal quotations omitted)). In the present case, as in
Dowling, even if the ALJ’s general explanation provided a basis for not giving Dr. Sison’s
opinion conttolling weight, “it does not follow that the AL] had free reign to attach whatever
weight to that opinion that [she] deemed fit,” and there is no indication that the ALJ actually
undertook the required analysis of each of the relevant factors. See Dowling, 986 F.3d at 385.

Moteover, in the present case, the only specific alleged inconsistency identified by the
AL] as to Plaintiffs physical limitations was the inconsistency of Dr. Sison’s opinion with that
of Dr. Foreto, the consultative examiner, who the AL] said “opined the claimant is able to
perform basic work activities.” (Tr. at 23.) However, even if a single examination by a
consultative examiner wete alone sufficient to reject a treating physician opinion, in this case
Dr. Foreto, the consultative examiner, found Plaintiff moderately limited in his ability to sit,
stand, move about, lift, and carry. (Tr. at 22, 771-72.) Upon examination, Dr. Foreto noted
Plaintiff's poor balance, “decreased sensation in both lower extremities to the feet,” difficulty
tising from both seated and supine positions, and inability to walk heel to toe. (Tr. at 22, 771-
72.) Dr. Foreto also found, but the AL] did not mention, that Plaintiff was unable to squat,
had a significantly decreased range of motion in his knees and hips, could not walk a block at
a teasonable pace on uneven terrain, and could only walk “about '2 block” before becoming
fatioued and expetiencing pain in his feet. (Tr. at 769, 772.) With respect to diagnosis and

prognosis, Dr. Forero noted: “Peripheral Neuropathy — lower extremities causing permanent

14

Case 1:19-cv-01120-TDS-JEP Document 15 Filed 02/26/21 Page 14 of 18
pain and moderate disability.” (Ir. at 772.)> ‘The ALJ accorded Dr. Forero’s opinions only
“some weight” because the examiner “did not provide a specific function-by-function
assessment of [Plaintiffs] abilities.” (Ir. at 22.) However, even accepting this explanation,
Dr. Fotero’s undetlying findings clearly support some degree of postutal and walking
restrictions, both of which were ultimately omitted from Plaintiffs RFC, and it is not clear
how Dr. Foteto’s opinion provides a basis for completing discounting the limitations found
by treating physician Dr. Sison.°

Notably, the ALJ gave great weight only to the non-examining state agency medical
consultants in formulating the RFC. In doing so, the AL] explained as follows:

The undersigned gives great weight to the assessments of the state agency
medical consultants, which conclude the claimant is able to perform light work,
with additional limitations (Ex. LA, 13-15; Ex. 3A, 13-14). The state agency
consultants ate familiar with our program. In addition, the state agency
consultants had an opportunity to view the claimant’s conditions and their
treatment as a whole. Further, the state agency consultants’ assessments are
generally consistent with the medical evidence analyzed above. For example,
both Dr. Forero and Dr. Burgess [the consultative examiners] opined the
claimant is able to perform basic work activities... The [RFC] as formulated
above accounts for the claimant’s problems with a limitation to light work, with
additional limitations. Moreover, the curtent evidence does not support the
inclusion of manipulative limitations. As discussed above, Dr. Forero found
[the] ability to pinch, grasp, and manipulate and [a] normal range of motion of
[the] bilateral wrists and hands.

 

° The Psychiatric Consultative Examiner, Ms. DeLarosa under supervision of Dr. Burgess, similarly noted that
Plaintiff “ambulated slowly with a slight limp,” and reported neuropathy and lower extremity pain. (I'r. at 774.)

° Notably, the AL] failed to reconcile any of Dr. Forero’s findings with her conclusion that Plaintiff could stand
and walk for six houts in an eight-hour day with no postural limitations. ‘The only reasons the ALJ gave for
assigning Dr. Forero’s opinion “some weight” were Dr. Forero’s failure to provide a function-by-function
assessment and the lack of clinical findings to support manipulative limitations. Neither of these reasons
provide a basis to wholly discount Dr. Forero’s underlying findings relating to Plaintiff's standing, walking, and
postural difficulties.

15

Case 1:19-cv-01120-TDS-JEP Document 15 Filed 02/26/21 Page 15 of 18

 

 

 
(Tr. at 23.) The ALJ’s discussion clearly implies that the State agency consultants included the
same “additional limitations” in their assessments. However, upon review, striking differences
appeat between the two. The consultant on reconsideration, Dr. Evelyn Jimenez-Medina,
opined restrictions identical to those ultimately included in the RFC, including the abilities to
stand, walk, and sit for a total of 6 houts each in an eight-hour workday. (Tr. at 97-98.)
Notably, Dr. Jiminez-Medina posited no additional postural or environmental limitations. (Tr.
at 97.) In contrast, Dr. Quinlan, the initial consultant, opined that Plaintiff was limited to
standing and/or walking for a total of 2 hours in an eight-hour workday. (Tr. at 79.) Dr.
Quinlan further opined that, chiefly due to Plaintiffs poor balance, he was limited to only
occasional stooping, kneeling, crouching, crawling, balancing, and climbing of ramps and
staits, and he should never climb ladders, ropes, or scaffolds. (Tr. at 79-80.) In terms of
environmental limitations, Dr. Quinlan found that Plaintiffs balance issues would also
pteclude all work involving hazards such as machinery and unprotected heights, and that
Plaintiff should avoid concentrated exposure to extreme temperatures and humidity due to his
“chronic systemic disease.” (Tr. at 80.)

Despite assigning “great weight” to the State agency opinions, the AL] failed to
acknowledge the inconsistencies between the two assessments, let alone explain why she
favored the findings of Dr. Jiminez-Medina over those of Dr. Quinlan. The ALJ’s failure to
address the standing, walking, and postural limitations opined by Dr. Quinlan is particularly
problematic given Plaintiffs documented difficulties in these areas, as described in his
treatment notes, testimony, and the medical opinions of Drs. Forero and Sison, all of which

the ALJ discounted in favor of the State agency assessments. See also Arakas, 983 F.3d at 110

 

 

16

Case 1:19-cv-01120-TDS-JEP Document 15 Filed 02/26/21 Page 16 of 18
(“Moreover, under the factors listed in 20 C-F.R. § 404.1527(c), the AL]’s decision to assign
gteater weight to the non-examining, non-tteating consultants’ opinions than to [the treating
physician’s opinion] makes little sense. Under the regulation, greater weight is generally
accotded to the medical opinion of a source who has examined the claimant; a source who
has treated the claimant; and a specialist in the relevant area of medicine. 20 C.F.R. §
404.1527(0)(1), (2), (5).”).

In sum, the ALJ’s failure to adequately address the inconsistencies in the State agency
consultants’ opinions, coupled with her more general failure to fairly and adequately address
the medical opinion evidence, particularly the treating physician opinions of Dr. Sison, resulted
in a decision that is not fairly susceptible to judicial review, and a resulting RFC assessment
that is unsupported by substantial evidence.’ In light of the recommended remand, the Court
need not address PlaintifP s additional contentions at this time.®

IT IS THEREFORE RECOMMENDED that the Commissionet’s decision finding
no disability be REVERSED, and that the matter be REMANDED to the Commissioner

under sentence fout of 42 U.S.C. § 405(g). Defendant’s Motion for Judgment on the Pleadings

 

7 The Court notes that it may well be that the limitations noted by Dr. Sison resulting from Plaintiffs alcoholic
peripheral neuropathy, even if adopted in full, would not persist if Plaintiff stopped the substance use, and
would therefore result in the same RFC adopted by the ALJ (with a similar conclusion that Plaintiff is not
disabled for purposes of the Act). However, the ALJ did not undertake this analysis and the Court cannot do
so in the first instance. This analysis must be undertaken by the AL], with further development of the record
if necessary.

® The Court does note that the record includes some evidence of osteoarthritis not addressed by the ALJ. (Gee,
eg. Tr. at 1398, 1408, 1173, 1175.) On remand, the ALJ can fully consider all of the issues raised by Plaintiff
on a complete record.

17

Case 1:19-cv-01120-TDS-JEP Document 15 Filed 02/26/21 Page 17 of 18

 

 

 

 
[Doc. #13] should be DENIED, and Plaintiff's Motion for Judgment on the Pleadings [Doc.
#11] should be GRANTED to the extent set out herein.

This, the 26 day of February, 2021.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

18

Case 1:19-cv-01120-TDS-JEP Document 15 Filed 02/26/21 Page 18 of 18
